862 F.2d 316
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ernestine HINES, Plaintiff-Appellant,v.Roy M. KAUFMAN, Defendant-Appellee.
No. 88-3312.
United States Court of Appeals, Sixth Circuit.
Nov. 14, 1988.

Before LIVELY and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This pro se Ohio plaintiff requests the appointment of counsel in her appeal from the district court's judgment dismissing her claims as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff, Ernestine Hines, alleged that defendant, an attorney who represented her in prior litigation against the City of Cleveland, deprived her of protected rights because he lost her case "on purpose," misled her, and refused to call witnesses in support of her claim against the city.  Without ruling on plaintiff's motion to proceed in forma pauperis, the district court characterized the complaint as a malpractice claim over which it had no jurisdiction.


3
Although it might have been preferable for the district court to rule on the application to proceed in forma pauperis separately, before evaluating the merits of the complaint, see Brooks v. Dutton, 751 F.2d 197, 198 (6th Cir.1985) (per curiam), any error in this regard was harmless.  Because the district court correctly held that it had no jurisdiction over the claim, dismissal pursuant to Sec. 1915(d) was proper.  Accordingly, we deny the request for the appointment of counsel and affirm the district court's judgment of dismissal.